                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION



 DAMON CYRIL REVIS,                                                Case No. 6:19-cv-1490-YY

                       Petitioner,                                ORDER

                v.

 BRANDON KELLY, Superintendent, Oregon
 State Penitentiary,

                       Respondent.



       The Court has received notice that petitioner Damon Cyril Revis has passed away.

Notice, ECF 41. Respondent has filed a Motion to Dismiss. ECF 42. Because petitioner is

deceased, there is no remedy that he can obtain through this habeas action. See McMann v. Ross,

396 U.S. 118 (1969) (remanding to district court following the habeas petitioner’s death “with

directions to dismiss the petition for writ of habeas corpus as moot”). Accordingly, respondent’s

Motion to Dismiss (ECF 42) is GRANTED and this case is dismissed with prejudice.

       IT IS SO ORDERED.

       DATED April _____,
                     30 2021.


                                                    ~            w.~~
                                                    ___________________________
                                                    Michael W. Mosman
                                                    United States District Judge



ORDER
